DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 and the third party submission filed 04/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement and the third party submission are being considered by the examiner.

Drawings
The drawings were received on 06/11/2019.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim includes a period in line 15 before the chemical formula.  Appropriate correction is required. See MPEP 608.01(m). Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “R2 to R4 are identical to or different from each other”, while also allowing from 0 to 4 of each of R2 to R4. It is unclear whether different instances of each of R2 to R4 can be identical to or different from each other. For example, it is ambiguous whether every R2 is identical or different from every R3, but each R2 is the same as every other R2 and each R3 is the same as every other R3, or whether different instances of R2 may also be identical or different from other instances of R2.
Claims 16 and 17 each recite “a central portion” and “a surface portion”. It is unclear whether these limitation refer to the same “central portion” and “surface portion” introduced in claim 1, or if they introduce additional features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0252724 A1 (Shatunov).
Regarding claims 1-3, 5, 6, 8 and 11, Shatunov discloses a lithium secondary battery 100 [0059] comprising a cathode (positive electrode 10), an anode (negative electrode 20), and a 

    PNG
    media_image1.png
    273
    432
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    206
    431
    media_image2.png
    Greyscale

Note that Shatunov’s Chemical Formula 1-1 is equivalent to the claimed Chemical Forumla 1 when R1 is hydrogen, R2 is OPF2, a is 1, b and c are 0, and d is 1, and to the claimed Chemical Forumla 3 when R3 is hydrogen, a is 0, b is 1, and d is 1.
Regarding claim 9, Shatunov further discloses that the compound of Chemical Formula 1 is included in an amout of 0.1 to 5 wt% relative to the total weight of the electrolyte [0039].
Regarding claim 10, Shatunov further discloses that the electrolyte further includes any one or two or more selected from lithium bisoxalatoborate [0056], lithium dioxalatofluorophosphate and propanesultone [0040] as additional additives.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252724 A1 (Shatunov), as applied to claims 1-3, 5, 6 and 8-11 above.
2 group. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252724 A1 (Shatunov), as applied to claims 1-11 above, in view of US 2014/0131616 A1 (Sun).
Regarding claims 12-20, Shatunov discloses the lithium secondary battery of claim 11, as shown above, but does not teach the specifically claimed lithium-metal oxide. Sun however teaches a lithium metal oxide cathode active material [0016]-[0019] that has excellent lifetime characteristics and charge/discharge characteristics through stabilization of the crystal structure, and has thermostability even in high temperatures [0011], wherein metals making up 

    PNG
    media_image3.png
    300
    403
    media_image3.png
    Greyscale
         
    PNG
    media_image4.png
    417
    517
    media_image4.png
    Greyscale

Further with respect to claims 12, 13 and 17, an intermediate portion between the middle of the particle and the surface of the particle of Sun may arbitrarily be defined as a boundary portion/plurality of boundary layers as claimed, wherein, as shown in Figs. 1-12, a concentration of Ni (first metal) in the boundary portion/layers is lower than the concentration of Ni in the central portion and higher than the concentration of Ni in the surface portion, and a concentration of Mn (third metal) in the boundary portion/layers is higher than the concentration of Mn in the central portion and lower than the concentration of Mn in the surface portion.

Further with respect to claim 15, as shown in Figs. 1-12, the concentration of Co is approximately constant throughout the particle, and may be equivalent to the claimed second metal, and/or M4, which has the same concentration w in the core and on the surface [0018]-[0019], may be equivalent to the claimed second metal.
Further with respect to claims 16 and 17, Sun’s Formula 1 and Formula 2, respectively, are equivalent to the claimed Chemical Formula 5 and Chemical Formula 6 when w=0 and/or when one or more of M1, M2 and M3 in the claimed formulas include M4 in addition to the M1, M2 or M3 as defined in Sun. 
Further with respect to claim 18, the first metal, the second metal, and the third metal include Ni, Co, and Mn, respectively, as shown in Figs. 1-12.
Further with respect to claim 19, as shown in Figs. 1-12 and Table 1, the proportion of Ni in the core, which is equivalent to the claimed a1, may be from about 0.85 to about 0.90, 
Further with respect to claim 20, as shown in Figs. 1-12 and Table 1, the difference in the proportion of Ni in the core and in the surface, which is equivalent to the claimed a1-a3 may be less than or equal to 0.2. See Examples 4, 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727